Citation Nr: 1745398	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disability, diagnosed as coronary atherosclerosis (CAD), as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to December 1968.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009  rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2016, the United States Court of Appeals for Veterans Claims (CAVC) remanded this matter for additional development.  This case returns to the Board for adjudication.  


FINDINGS OF FACT

The medical evidence of record indicates that the Veteran suffers from a heart disability as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Private treatment records indicate that the Veteran was initially diagnosed with CAD in August 2007.  The evidence of record, including a September 2017 expert medical opinion provided by the Veterans Health Administration (VHA), indicates that there is a "[greater than] 50 [percent] probability" that the Veteran suffers from a heart disability (characterized as CAD) as a result of his service-connected PTSD.  As such, service connection for a heart disability is warranted.  See 38 C.F.R. § 3.310(a) (secondary service connection is awarded when a disability "is proximately due to or the result of a service connected [condition]."); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


ORDER

Entitlement to service connection for a heart disability, as secondary to service-connected PTSD, is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


